United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0429
Issued: August 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 26, 2017 appellant, through counsel, filed a timely appeal from a July 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish a left knee injury
causally related to the accepted September 19, 2016 employment incident.
FACTUAL HISTORY
On September 20, 2016 appellant, then a 56-year-old custodian, filed a traumatic injury
claim (Form CA-1) alleging that, while working on September 19, 2016, he sustained a left knee
injury when he caught his left leg on a mail strap left on the workroom floor. He notified his
supervisor on the date of injury and sought medical treatment the following day. Appellant’s
supervisor provided a statement corroborating the events of the September 19, 2016 employment
incident.
On September 20, 2016 the employing establishment issued a properly completed,
authorization for examination and/or treatment, Form CA-16, which indicated that appellant was
authorized to seek medical treatment with Dr. Sergai Delamora, a Board-certified orthopedic
surgeon, for his claimed September 19, 2016 injury. Dr. Delamora noted in the attending
physician’s portion of the Form CA-16 that appellant almost fell at work and diagnosed a meniscal
tear.
In medical notes dated September 20 and 22, 2016, Dr. Delamora noted a September 19,
2016 date of injury and discussed x-ray findings. He provided findings on physical examination
of the left knee and diagnosed tear of right knee meniscus.
By development letter dated September 30, 2016, OWCP informed appellant that the
evidence of record was insufficient to establish his alleged traumatic injury claim. It advised
appellant of the medical and factual evidence needed and provided a questionnaire for completion
requesting further information pertaining to the employment incident. OWCP afforded appellant
30 days to submit the necessary evidence.
In medical notes dated October 6 and November 1, 2016, Dr. Delamora provided physical
examination findings and diagnosed peripheral tear of medial meniscus, right knee. Return to
work notes dated October 6 and 27, 2016 indicated that appellant could not work pending a
magnetic resonance imaging (MRI) scan.
In a November 1, 2016 attending physician’s report (Form CA-20), Dr. Delamora noted
that x-rays revealed mild osteoarthritis and that appellant sustained a left knee injury on
September 19, 2016 while at work.
In a November 2, 2016 note, Steven Gross, a physician assistant, reported that appellant
injured his left knee on September 19, 2016 when he was at work and his foot got tangled in a
nylon mail strap, causing him to twist his knee.
By decision dated November 16, 2016, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that his left knee injury was causally related to the accepted
September 19, 2016 employment incident.

2

On April 25, 2017 appellant, through counsel, requested reconsideration of the
November 16, 2016 OWCP decision. Counsel argued that a November 16, 2016 report of
Dr. Delamora, along with the MRI scan reports, established a work-related September 19, 2016
injury.
In the November 16, 2016 narrative report, Dr. Delamora reported that appellant injured
his left knee on September 19, 2016 when he was at work and his foot got caught in a nylon mail
strap, causing him to twist his left knee. He opined that appellant’s injury caused him chronic left
knee pain, swelling, locking/popping, buckling, and difficulty bearing weight. Physical
examination revealed a positive McMurray test findings, limited range of motion, and left knee
instability. Dr. Delamora reported that, due to appellant’s symptoms, it was medically necessary
that he undergo an MRI scan of the left knee to rule out a meniscal tear.
In medical notes dated November 17, 2016 through January 24, 2017, Dr. Delamora
provided left knee examination findings for a tear of the medial meniscus. On December 19, 2016
appellant underwent a left knee meniscectomy. In a December 27, 2016 report, Dr. Delamora
related that appellant complained of right knee pain since his left knee surgery one-week
postoperative. In a January 24, 2017 report, he diagnosed right and left knee tear of the medial
meniscus. A November 17, 2016 note restricted appellant from returning to work.
In a December 5, 2016 diagnostic report, Dr. Louis Eisen, a Board-certified radiologist,
reported that an MRI scan of the left knee revealed prominent grade 3 to 4 chondromalacia of the
weight bearing articular cartilage of the medial femoral condyle, additional mild-to-moderate
degenerative thinning of the articular cartilage of the medial tibial plateau, degenerative tear of the
posterior horn of the medial meniscus and inner margin of the junction of the posterior body
portion and posterior horn, questionable small vertical peripheral tear involving the mid-body
portion of the medial meniscus, possible grade 1 to 2 sprain of the medial collateral ligament
(MCL) versus related to chronic degenerative changes, chondromalacia of the lateral tibial plateau,
and patellofemoral chondromalacia.
In a January 25, 2017 diagnostic report, Dr. Sanjay Gupta, a Board-certified diagnostic
radiologist, reported that a right knee MRI scan revealed complex tear at medial meniscus body
segment extended through posterior horn-body junction, small joint effusion, distal quadriceps
tendinosis, partially separated ganglion cyst along the popliteus tendon sheath, Baker’s cyst, and
small tricompartmental osteoarthritic changes with small osteophytes and chondromalacia, most
notably at the medial compartment.
By decision dated July 24, 2017, OWCP denied modification of its November 16, 2016
decision, finding that the evidence of record failed to establish that appellant’s diagnosed left knee
condition was causally related to the accepted September 19, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

Supra note 2.

3

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
Rationalized medical opinion evidence is generally required to establish causal
relationship.7 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant. This medical opinion must include an
accurate history of the employee’s employment injury and must explain how the condition is
related to the injury. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.8
ANALYSIS
The Board finds that appellant did not submit sufficient medical evidence to establish that
his left knee condition was causally related to the accepted September 19, 2016 employment
incident.9
Dr. Delamora first treated appellant on September 20, 2016 following the September 19,
2016 employment incident. In progress reports dated September 20 through November 1, 2016,
he documented physical examinations findings pertaining to the left knee based on appellant’s
complaints of left knee pain. While Dr. Delamora provided left knee examination findings, the
very same reports only diagnosed a right knee meniscus tear. He did not diagnose a left knee
meniscus tear until his November 17, 2016 progress note. The Board notes that appellant did not
complain of right knee pain following his claimed September 19, 2016 injury as his Form CA-1
4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

7

S.F., Docket No. 18-0296 (issued July 26, 2018).

8

James Mack, 43 ECAB 321 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

4

alleged a left knee injury. Given that appellant reported a left knee injury and underwent a left
knee menisectomy on December 19, 2016, it appears that Dr. Delamora did not have an accurate
and clear understanding of his findings and diagnosis, or failed to provide the proper level of
attention to accurately document his diagnosis. As such, his opinion is of diminished probative
value.10
The Board notes that, while Dr. Delamora eventually provided a diagnosis of left knee
meniscus tear as evidenced by diagnostic testing, he failed to provide any opinion on the cause of
appellant’s injury. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.11 In his November 16, 2016 narrative report, Dr. Delamora only generally repeated
appellant’s allegations pertaining to the employment incident. Such generalized statements are
insufficient to establish causal relationship because they merely repeat appellant’s allegations and
are unsupported by adequate medical rationale explaining how this physical activity actually
caused the diagnosed conditions.12 While Dr. Delamora described appellant’s symptoms and
examination findings, the Board has held that an opinion that a condition is causally related
because the employee was asymptomatic before the injury, without adequate rationale, is
insufficient to establish causal relationship.13
The Board also notes that diagnostic testing revealed degenerative changes in the left and
right knee. Dr. Delamora failed to discuss appellant’s medical history, did not address why his
complaints were not caused by his preexisting degenerative condition, or discuss whether his
preexisting injury had progressed beyond what might be expected from the natural progression of
that condition.14 It is unclear whether appellant’s injury was caused by the September 19, 2016
employment incident, a result of a preexisting condition, or due to degenerative changes. A wellrationalized opinion is particularly warranted when there is a history of a preexisting condition.15
Without explaining how physiologically the movements involved in the September 19, 2016
employment incident caused or contributed to the diagnosed condition, his opinion is equivocal in
nature and of limited probative value.16 As Dr. Delamora failed to provide any opinion that
appellant’s left knee meniscal tear was caused or aggravated by the September 19, 2016
employment incident, his medical reports are insufficient to establish a work-related injury.17

10

S.W., Docket No. 08-2538 (issued May 21, 2009).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

K.W., Docket No. 10-0098 (issued September 10, 2010).

13

M.R., Docket No. 14-0011 (issued August 27, 2014).

14

R.E., Docket No. 14-0868 (issued September 24, 2014).

15

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

16

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
17

S.R., Docket No. 12-1098 (issued September 19, 2012).

5

The remaining medical evidence of record is also insufficient to establish causal
relationship between appellant’s left knee injury and the September 19, 2016 employment
incident. Dr. Eisen and Dr. Gupta’s reports simply interpret diagnostic studies with no firm
medical diagnosis or opinion on the cause of appellant’s injury.18 The Board has previously
explained that diagnostic testing is not probative to the issue of causal relationship as it does not
offer any opinion regarding the cause of an employee’s condition.19
The physician assistant report is also insufficient to establish appellant’s claim as it was
not signed by a physician. Registered nurses, physical therapists, and physicians assistants, are
not physicians as defined under FECA, their opinions are of no probative value.20
On appeal counsel for appellant argues that the medical reports establish appellant’s
traumatic injury claim and at the very least, warrant further development of the medical evidence
by OWCP. An award of compensation may not be based on surmise, conjecture, speculation, or
on the employee’s own belief of causal relation.21 Appellant’s honest belief that his accepted
employment incident caused his left knee injury, however sincerely held, do not constitute medical
evidence sufficient to establish causal relationship.22 In the instant case, the record lacks
rationalized medical evidence establishing causal relationship between the September 19, 2016
employment incident and his diagnosed left knee condition. Thus, appellant has not met his burden
of proof.23
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee injury
causally related to the accepted September 19, 2016 employment incident.

18
It is not possible to establish the cause of a medical condition, if the physician has not stated a firm medical
diagnosis. T.G., Docket No. 13-0076 (issued March 22, 2013).
19

See E.F., Docket No. 17-2005 (issued June 15, 2018).

20

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physicians assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); Charley V.B. Harley, 2 ECAB 208
(1949) (the Board held that medical opinion, in general, can only be given by a qualified physician). See also 5 U.S.C.
§ 8101(2).
21

D.D., 57 ECAB 734 (2006).

22

See J.S., Docket No. 17-0967 (issued August 23, 2017).

23

The record contains a Form CA-16 dated September 20, 2016 and signed by the employing establishment. A
properly executed CA-16 form can be the basis of a contractual agreement for payment of medical expense, even if
the claim is not accepted. Upon return of the case record, OWCP should address this issue. See 20 C.F.R. § 10.300;
Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing
Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 24, 2017 is affirmed.
Issued: August 27, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

